Case 9:18-cv-81004-RKA Document 68-19 Entered on FLSD Docket 07/05/2019 Page 1 of 3




                      (;+,%,72
Case 9:18-cv-81004-RKA Document 68-19 Entered on FLSD Docket 07/05/2019 Page 2 of 3



                                                                    Page 1

   1                  UNITED STATES DISTRICT COURT
   2                  SOUTHERN DISTRICT OF FLORIDA
   3      _____________________________
          MELANIE DAVIS,                )Civil Case
   4                                    )No.: 18-cv-81004-RLR
                            Plaintiffs,)
   5                                    )
          v.                            )
   6                                    )
          POST UNIVERSITY, INC.,        )
   7                                    )
                            Defendants.)
   8                                    )
          _____________________________)
   9
  10
  11                  DEPOSITION OF VICTORIA L. MEEHAN
  12
  13
  14
  15      DATE:              February 8, 2019
  16      TIME:              11:35 a.m.
  17      HELD AT:           Wyndham Southbury
                             Southbury, Connecticut
  18
  19
               By:           Sarah J. Miner, RPR, LSR #238
  20
  21
  22
  23
  24
  25

                                  Veritext Legal Solutions
       800-227-8440                                                    973-410-4040
Case 9:18-cv-81004-RKA Document 68-19 Entered on FLSD Docket 07/05/2019 Page 3 of 3



                                                                   Page 85

   1      not in service, you would have to call it 10 times
   2      before rejecting the lead?
   3             A. Absolutely not.
   4             Q. Are you speaking specifically with respect to
   5      your team?
   6             A. No.   We would email that lead and call it
   7      occasionally to see if the number came back in
   8      service.
   9             Q. Did you ever tell one of your admissions
  10      counselors not to reject a lead because students could
  11      change their mind?
  12             A. No.   But that is why we would reach out to a
  13      closed opportunity that went unresponsive.
  14             Q. So when these are sworn affidavits, so they
  15      are under penalty of perjury, one of these affiants
  16      says the call recipients "do not call" request was not
  17      treated as a valid reason to reject the lead because
  18      we were often told students could change their minds,
  19      is this person lying?
  20             A. I think they misunderstood the direction.
  21             Q. Is it possible that she was trained
  22      differently by a different assistant director of
  23      admissions than the way you train your admission
  24      counselors?
  25             A. It is highly unlikely.

                                  Veritext Legal Solutions
       800-227-8440                                                    973-410-4040
